
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2


STOCK REPURCHASE AGREEMENT

BETWEEN AND AMONG

DHW LEASING, L.L.C.,

DONALD A. DUNHAM, JR., CHRISTINE DUNHAM,

CHARLES J. HEY,

DUNHAM CAPITAL MANAGEMENT, L.L.C.,

CONCEPT DEVELOPMENT PARTNERS LLC,

AND

GRANITE CITY FOOD & BREWERY LTD.

DATED AS OF FEBRUARY 8, 2011

--------------------------------------------------------------------------------



Table of Contents

 
   
  Page   1.   Defined Terms     1   2.   Purchase and Sale of Shares     1   3.
  Time and Place of Closing     1   4.   Purchase Price     2   5.   Delivery of
Shares; Payment for Personal Property     2   6.   Obligations of DHW Prior to
Closing Date     2   7.   Agreement Regarding Escrow of Shares     2   8.  
Right of First Refusal Option     2   9.   Representations and Warranties of DHW
    4   10.   Representations of the Company     5   11.   Payment of Break-Up
Fees and Expenses     6   12.   DCM Agreements     6   13.   Purchase Agreement
Between the Company and DCM for Troy Property     6   14.   Other Landlord Lease
Reductions     6   15.   Amendments to Debt Conversion and Registration Rights
Agreements     6   16.   Voting Agreements     6   17.   Conditions to Each
Party's Obligations     7   18.   Conditions Precedent to Company's Obligation  
  7   19.   Conditions to Obligations of DHW     8   20.   Survival of
Representations and Warranties     8   21.   Indemnification     8   22.  
Additional Agreements     9   23.   Termination     10   24.   Miscellaneous    
11  

i

--------------------------------------------------------------------------------



STOCK REPURCHASE AGREEMENT

        This Stock Repurchase Agreement, dated as of February 8, 2011, between
and among DHW Leasing, L.L.C., a South Dakota limited liability company ("DHW"),
Donald A. Dunham, Jr., Christine Dunham (collectively, "Dunham"), Charles J. Hey
("Hey"), Dunham Capital Management, L.L.C., a South Dakota limited liability
company ("DCM"), Concept Development Partners LLC, a Delaware limited liability
company ("CDP"), and Granite City Food & Brewery Ltd., a Minnesota corporation
("Company"). Dunham and Hey are parties to this Agreement solely for purposes of
Sections 6, 9, 11, 12, 14, 21, 22, and 24 hereof, and CDP is a party to this
Agreement solely for purposes of Section 8 hereof.

RECITALS

        A.    Pursuant to a Stock Purchase Agreement of even date entered into
with CDP (the "Stock Purchase Agreement"), the Company will issue and sell to
CDP, and CDP will purchase from Company, 3,000,000 shares of the Company's
convertible preferred stock for the sum of $9,000,000 (such sale and purchase
hereinafter referred to as the "Preferred Stock Transaction"). In addition, CDP
has agreed that as a condition to Company's obligation to close the Preferred
Stock Transaction, CDP will cause the Company to enter into a $10,000,000 senior
credit facility (the "Credit Facility") for the financing of the Company's
operations and to fund payment or retirement of other obligations, as set forth
in the Stock Purchase Agreement. The proceeds from the Preferred Stock
Transaction and the Credit Facility are intended, among other things, to fund
the Company's purchase from DHW of 3,000,000 shares of the Company's issued and
outstanding common stock owned by DHW (the "Shares"), and the purchase from DCM
of certain real estate in Troy, Michigan. The closing of the Preferred Stock
Transaction and the Company's entry into the Credit Facility are conditions to
the Company's obligation to purchase the Shares and close the transactions
contemplated by this Agreement.

        B.    The Company desires to purchase the Shares from DHW, and DHW
desires to sell the Shares to the Company on the terms, and subject to the
conditions set forth in this Agreement.

        C.    Dunham and Hey are the owners of all DHW's outstanding membership
interests and the sole members of DHW's management and board.

        D.    DCM has entered into real estate leases with the Company and, as a
condition to the Company's obligation to consummate the transactions
contemplated by this Agreement, has agreed to reduce the fixed rents on certain
of the properties leased to the Company, and to grant the Company an option to
purchase the improvements associated with the properties for which such rents
are reduced. In addition, the Company has agreed to purchase from DCM a two-acre
site on Big Beaver Road in Troy, Michigan, together with all plans, permits and
related assets associated with such property (the "Troy Property"), for the sum
of $2,500,000, plus real estate taxes due and owing on such property for the
years 2009 and 2010.

        NOW, THEREFORE, in consideration of the agreements and undertakings, and
in reliance upon the representations and warranties set forth in this Agreement,
the parties agree as follows:

        1.    Defined Terms.    All capitalized terms not otherwise defined in
this Agreement, shall have the meanings set forth in the Stock Purchase
Agreement.

        2.    Purchase and Sale of Shares.    Subject to the terms and
conditions and in reliance on the representations and warranties contained in
this Agreement, at the Closing (as hereinafter defined), DHW shall sell, assign
and transfer to the Company, free and clear of all liens, pledges or
encumbrances of any kind, nature or description, and the Company agrees to
purchase, the Shares from DHW for the consideration specified in Section 4
hereof.

        3.    Time and Place of Closing.    The closing of the transactions
pursuant to this Agreement (the "Closing") shall take place on the Closing Date,
at 9:00 a.m., local time, at the Minneapolis offices of Briggs and Morgan or
such other date or place as shall be mutually agreed upon by the parties hereto.

--------------------------------------------------------------------------------



        4.    Purchase Price.    The purchase price for the Shares shall be
$7,050,000 (the "Purchase Price"), which shall be payable by the Company to the
Escrow Agent (as hereinafter defined) pursuant to the Release and Escrow
Agreements (as herein defined).

        5.    Delivery of Shares; Payment for Personal Property.    Pursuant to
the terms of Release and Escrow Agreements (the "Release and Escrow Agreements")
to be entered into by and among DHW, the Company, and each of Great Western
Bank, CorTrust Bank and Dacotah Bank (collectively, the "Banks"), and First
Dakota Title Limited Partnership (the "Escrow Agent"), DHW shall cause each Bank
to deliver to the Company at the Closing, the certificates representing the
Shares (which are currently being held by the Banks as security for DHW's
obligations to the Banks), duly endorsed and executed, with signatures
guaranteed and stock powers attached, in proper form for transfer, against
payment by the Company.

        6.    Obligations of DHW Prior to Closing Date.    After the date hereof
and prior to or until the Closing Date, as the case may be, DHW, Dunham and Hey
agree that:

        (a)   DHW will carry on its business in a manner consistent with past
practices and in the ordinary course;

        (b)   Other than as permitted by this Agreement, no disposition, sale,
offer for sale or option to purchase, the Shares, or any other shares of capital
stock of the Company beneficially owned by DHW, will be made, proposed or
entered into with any person or entity; and

        (c)   DHW will not directly or indirectly redeem, retire, purchase or
otherwise reacquire the Shares or any other shares of capital stock of the
Company beneficially owned by DHW.

        7.    Agreement Regarding Escrow of Shares.    Within ten (10) days
following the execution of this Agreement, DHW and the Company will enter into
Release and Escrow Agreements with each of the Banks. Pursuant to the Release
and Escrow Agreements, the Shares shall remain subject to the lien and security
interest of the Banks, as their interests appear, until the Closing Date and
completion of the purchase of the Shares by the Company hereunder.

        8.    Right of First Refusal Option.    Subject to and contingent upon
the Closing and payment for the Shares, DHW hereby grants to the Company, its
successors and assigns, the right and option, but not the obligation, to
purchase all or any portion of DHW's remaining shares of common stock of the
Company that DHW desires to sell after the Closing Date and prior to the later
of the fifth anniversary of the Closing Date or the date on which DHW has repaid
in full the current principal balances of DHW's indebtedness to the Banks, which
DHW acknowledges is in an aggregate amount of approximately $14,000,000 (the
"Loans"). The Company shall have the right to assign its rights under this
Section 8 of this Agreement. The right and option of the Company shall be
carried out and exercised on the following basis:

        (a)    Notice of Proposed Sale.    If DHW, directly or pursuant to any
collateral agreement with any of the Banks, desires to sell or otherwise dispose
of any common stock of the Company to any party (a "Transfer"), DHW shall give
the Company and CDP written notice of such proposed Transfer (the "First Offer
Notice") which notice shall specify: (i) the number of shares that DHW proposes
to sell (the "Sale Stock"); (ii) the name and address of the person or persons
to whom the Sale Stock is to be sold or transferred; and (iii) the terms of sale
(e.g., public market or private sale, price and payment provisions), and if a
private sale, shall furnish with the First Offer Notice a copy of the agreement
or other documentation under which the proposed Transfer is expected to occur,
including, but not limited to, the sale price, closing date, and other
significant terms and conditions, in reasonable detail of the proposed
transaction (collectively, the "First Offer Terms"). The First Offer Terms shall
state in U.S. dollars the per share price at which DHW proposes to sell the Sale
Stock to a private party. The First Offer Notice shall constitute an offer to
sell to the Company and CDP all or any portion of the Sale Stock on the First
Offer Terms and at the price

2

--------------------------------------------------------------------------------



set forth herein. The offer, as set forth in the First Offer Notice, is
hereinafter referred to as the "First Offer."

        (b)    Purchase Price.    If the Sale Stock is to be sold in a
non-public transaction, the purchase price of the Sale Stock shall be the per
share price set forth in the First Offer Notice, which price shall be a bona
fide, arm's-length price with a third party; or, if DHW proposes to sell the
Sale Stock on an exchange or in the over-the-counter market, the purchase price
per share shall be the closing price of the Company's common stock on the date
of the First Offer Notice. The purchase price payable pursuant to this right of
first refusal shall be payable in U.S. funds, even if the consideration proposed
to be paid by a third party is to be paid in a form other than cash or U.S.
funds.

        (c)    Notice of Acceptance or Rejection of First Offer.    The Company
shall notify DHW and CDP whether it elects to purchase some or all of the Sale
Stock set forth in the First Offer in writing within seven (7) business days
after receipt by the Company of the First Offer Notice (the "First Offer
Period").

        (d)    CDP Notice of Acceptance or Rejection of Offer; Election upon
Company Failure to Exercise.    CDP shall notify DHW and the Company whether it
wishes to purchase some or all of the Sale Stock set forth in the First Offer in
writing within the First Offer Period. If the Company or its assignee does not
elect to purchase some or all of the Sale Stock set forth under the First Offer,
CDP shall purchase all or the remainder of the Sale Stock which the Company has
elected not to purchase, on the First Offer Terms.

        (e)    All Sale Stock Purchased.    Notwithstanding the foregoing, if
the Company and/or CDP elect to purchase the Sale Stock pursuant to this
Section 8, all the Sale Stock must be purchased. Such purchase may be by a
combination of the Company, CDP, and their assignees.

        (f)    Closing on Sale Stock.    If the Company or CDP elects to
purchase some or all of the Sale Stock pursuant to this Section 8, the Closing
on that sale shall take place at 9:00 a.m. local time at the Company's principal
executive office and shall occur on the fifteenth (15) business day following
(i) the expiration of the First Offer Period, or (ii) the receipt by DHW of a
Notice of Acceptance of Offer, whichever is earlier. The Closing may occur
earlier or at another date, time or location if mutually agreed upon by DHW and
the purchaser(s) hereunder. DHW shall deliver documentation representing the
common stock to be purchased, duly endorsed for transfer with signatures
guaranteed, shall represent and warrant that it has good and marketable title to
such common stock and that such common stock is free from all liens,
encumbrances and interests of third parties at the time of the Closing, and
shall take all other actions necessary to transfer the common stock free and
clear of all liens, as the purchaser may reasonably request.

        (g)    Failure of any Party to Exercise or DHW to Sell.    If neither
the Company nor CDP accepts the First Offer prior to the expiration of the First
Offer Period, the First Offer shall terminate, and DHW shall be free, for a
period of thirty (30) days, to transfer the Sale Stock specified in the First
Offer Notice in the manner and on the terms disclosed in the First Offer. If the
sale by DHW of the Sale Stock has not been so effected within thirty (30) days
following termination of the First Offer Period, such Sale Stock shall again be
subject to all of the provisions of the right of first refusal option in this
Section 8.

        (h)    Arbitration of Disputes.    Any dispute or controversy concerning
the parties' obligations under this Section 8 may, at the demand of any party,
be submitted for resolution by binding arbitration by a single arbitrator by and
in accordance with the rules of the American Arbitration Association. The
decision of the arbitrator therein shall be conclusive and binding upon the
parties and shall include the award of reasonable attorney's fees and interest
to a prevailing party. The award shall be enforceable in a court of competent
jurisdiction.

3

--------------------------------------------------------------------------------



        (i)    Legend and Stop Transfer Order.    On the Closing Date, DHW
agrees to surrender all of its certificates for shares of the Company's common
stock to the Company's transfer agent, to apply thereon the following
restrictive legend:

THESE SECURITIES ARE SUBJECT TO A RIGHT OF FIRST REFUSAL BY GRANITE CITY FOOD &
BREWERY LTD. AND ITS SUCCESSORS AND ASSIGNS, PURSUANT TO THE TERMS OF A STOCK
REPURCHASE AGREEMENT DATED FEBRUARY 8, 2011 (THE "REPURCHASE RIGHT"). ANY SALE,
TRANSFER OR OTHER DISPOSITION OF THESE SECURITIES SHALL BE SUBJECT TO SUCH
REPURCHASE RIGHT AND ANY PURPORTED SALE, TRANSFER OR OTHER DISPOSITION WHICH
DOES NOT REFERENCE THE REPURCHASE RIGHT SHALL BE NULL AND VOID. ANY PERSON
ACQUIRING ANY PORTION OF THESE SECURITIES SHALL BE DEEMED TO HAVE ADOPTED AND BE
BOUND BY SUCH REPURCHASE RIGHTS. A COPY OF THE STOCK REPURCHASE AGREEMENT HAS
BEEN FILED BY GRANITE CITY FOOD & BREWERY LTD. WITH THE SECURITIES AND EXCHANGE
COMMISSION AND IS AVAILABLE WITHOUT CHARGE BY CONTACTING THE CHIEF FINANCIAL
OFFICER AND/OR SECRETARY OF THE COMPANY AT ITS REGISTERED OFFICE IN THE STATE OF
MINNESOTA.

Such legend shall be in addition to pre-existing restrictive legends thereon.
DHW further agrees that a stop transfer order may be placed on its shares by the
Company for the purpose of complying with this Section 8.

        (j)    Use of Proceeds.    DHW agrees that the proceeds of any sale of
shares of Common Stock of the Company, whether to the Company, CDP or a third
party, will be used to prepay the Loans due to the Banks. DHW agrees that the
Loans (including the principal and all accrued interest and fees) shall be fully
paid and discharged by the fifth anniversary of the Closing Date.

        9.    Representations and Warranties of DHW.    DHW, Dunham and Hey
represent, warrant and agree that each of the following statements is true and
correct on the date hereof and will be true on the Closing Date:

        (a)    Title to Shares.    DHW is the record and beneficial owner of the
Shares. Except for the liens and interests of the Banks, the Shares are free and
clear of any security interests, claims, liens (including tax liens), pledges,
penalties, charges, encumbrances, buy-sell agreements, rights-of-first refusal,
or rights of others whatsoever.

        (b)    Status of DHW.    DHW is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
South Dakota, and has the organizational power and authority to own and operate
its business as now being conducted.

        (c)    Authority and Binding Obligation.    DHW has the requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
DHW and the consummation by DHW of the transactions contemplated by this
Agreement have been duly authorized by the governing board of DHW and the
holders of DHW's membership interests, consisting solely of Dunham and Hey.
Dunham and Hey have caused DHW to take all necessary action on the part of DHW
to carry out the transactions contemplated by this Agreement. This Agreement has
been executed and delivered by DHW and constitutes a legal, valid and binding
obligation of DHW enforceable against DHW in accordance with its terms, except
as enforceability thereof may be limited by creditors' rights generally or by
general principles of equity.

        (d)    No Conflict or Violation.    The execution and delivery of this
Agreement by DHW does not, and the consummation of the transaction contemplated
by this Agreement will not, (i) conflict with, or result in any violation of,
DHW's organizational documents, or (ii) result in any violation

4

--------------------------------------------------------------------------------






or breach of, or default (with or without notice or lapse of time, or both)
under, will give rise to a right of termination, cancellation or acceleration of
any obligation, or result in the creation of any lien upon the properties or
assets of DHW under, any provision of any agreement, note, bond, mortgage,
indenture, lease or other contractual obligation to which DHW is a party or by
which its properties and assets are bound.

        (e)    Access to Information.    DHW has reviewed the Disclosure
Materials described in Section 10(c) and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
purchase of the Shares; (ii) access to information about the Company and its
subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the sale of the Shares. Dunham and Hey
acknowledge that they are members of the Company's board of directors and are
familiar with the Company's operations and financial condition.

        (f)    Independent Investment Decision.    DHW has independently
evaluated the merits of its decision to sell Shares to the Company pursuant to
this Agreement, and confirms that it has not relied on the advice of the Company
or any of the Company's advisors.

        10.    Representations of the Company.    

        (a)    Status of Company.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Minnesota, and has the corporate power and authority to own and operate its
business as now being conducted.

        (b)    Authority and Binding Obligation of the Company.    The Company
has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated by this Agreement have been duly authorized by the
board of directors of the Company. The board of directors of the Company has
taken all necessary action on the part of the Company to carry out the
transactions contemplated by this Agreement, subject to the Company receiving
approval of its shareholders for the transactions contemplated by this
Agreement. This Agreement has been executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability
thereof may be limited by creditors' rights generally or by general principles
of equity.

        (c)    Company Disclosure.    The Company has filed with the Securities
and Exchange Commission ("SEC") all reports, forms or other information required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (the foregoing
materials being collectively referred to herein as the "Disclosure Materials")
on a timely basis or has timely filed a valid extension of such time of filing
and has filed any such Disclosure Materials prior to the expiration of any such
extension. The financial statements of the Company included in the Disclosure
Materials comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

5

--------------------------------------------------------------------------------



        11.    Payment of Break-Up Fees and Expenses.    DHW, Dunham, Hey and
DCM acknowledge that the Company will be required to pay break-up fees and
expenses pursuant to the terms of the Stock Purchase Agreement, in the event
that any of them fail to perform their obligations under this Agreement.
Accordingly, DHW, Dunham, Hey and DCM agree that in the event of such default
and if the Company is obligated to pay break-up fees or expenses under the terms
of the Stock Purchase Agreement, they will, upon written demand of the Company,
promptly pay such break-up fees and expenses when due, or indemnify and
reimburse the Company for the amount of such break-up fees and expenses paid or
payable by it, together with interest, expenses and reasonable attorney's fees
incurred by the Company in enforcing this obligation. Such indemnification
obligation shall be joint and several and shall be made in accordance and
pursuant to the terms of Section 21 of this Agreement. Notwithstanding the
foregoing, if any such break-up fees or expenses are payable by the Company
solely because one of the Banks has breached or withdrawn its obligations under
the Release and Escrow Agreements and not due to any act or omission on the part
of DHW, Dunham, Hey or DCM, no payment or indemnification by them shall be
required under this Agreement. For purposes of the foregoing sentence, an act or
omission on the part of DHW, Dunham, Hey or DCM after the date of this Agreement
that gives any of the Banks the right to withhold performance under the Release
and Escrow Agreements shall not relieve such parties of their obligation to pay,
reimburse or indemnify the Company for any break-up fees or expenses the Company
shall be obligated to pay under the Stock Purchase Agreement.

        12.    DCM Agreements.    Within ten days following execution of this
Agreement, DCM will enter into a Lease Restructuring and Option Agreement with
the Company, pursuant to which Dunham has agreed that fixed rents on properties
listed in such Lease Restructuring and Option Agreement will be reduced as set
forth therein. Consummation and performance of the Lease Restructuring and
Option Agreement is a condition to the Company's performance of this Agreement.
Dunham agrees to take all action necessary or required to cause DCM to sign,
consummate and perform DCM's obligations under the Lease Restructuring and
Option Agreement.

        13.    Purchase Agreement Between the Company and DCM for Troy
Property.    Within ten days following execution of this Agreement, as a further
condition to the parties' obligations under this Agreement, the Company and DCM
shall have entered into a real estate purchase agreement (the "Real Estate
Purchase Agreement") for the purchase by the Company from DCM of the Troy
Property.

        14.    Other Landlord Lease Reductions.    Pursuant to the terms of the
Stock Purchase Agreement, the Company has agreed with CDP that it will achieve
permanent rent reductions in the amount of $250,000 per year from either non-DCM
affiliated lessors on the DCM land leases, or on fee-simple restaurants owned by
third party landlords. Such $250,000 rent reduction is in addition to and
separate and apart from the rent reductions which DCM has agreed to provide the
Company pursuant to the Lease Restructuring and Option Agreement. DCM and Dunham
agree to use reasonable commercial efforts to assist the Company in achieving
such rent reductions, but shall not be obligated to provide further rent
concessions beyond those agreed to in the Lease Restructuring and Option
Agreement.

        15.    Amendments to Debt Conversion and Registration Rights
Agreements.    Prior to the Closing Date, the Company and DHW shall execute and
deliver each of the Ancillary Documents to which they are stated parties.

        16.    Voting Agreements.    DHW, concurrent with the execution of this
Agreement, will enter into the Voting Agreement and Irrevocable Proxy, pursuant
to which DHW will agree to vote in favor of the Preferred Stock Transaction and
the stock repurchase contemplated by this Agreement to be submitted to
shareholders of the Company at a special shareholders' meeting of the Company,
scheduled to be held in 2011. Such meeting will be called, among other purposes,
to obtain shareholder approval of the Preferred Stock Transaction and the
purchase of the Shares, as contemplated by this Agreement ("Company's
Shareholder Approval").

6

--------------------------------------------------------------------------------



        17.    Conditions to Each Party's Obligations.    The obligation of the
Company to purchase the Shares, and the obligation of DHW to sell the Shares, is
subject to the satisfaction of the following conditions:

        (a)   This Agreement and the Stock Purchase Agreement shall have been
approved by the requisite vote of the holders of shares of the Company's common
stock in accordance with the Minnesota Business Corporation Act and in
accordance with the voting requirements specified by the board of directors of
the Company in the Company's proxy statement, which includes approval thereof by
the holders of a majority of the outstanding common stock of the Company and the
holders of a majority of the outstanding common stock of the Company not owned
by DHW and its affiliates present at the meeting in person or by proxy.

        (b)   The Company shall have closed on the sale of 3,000,000 shares of
the Company's Series A Convertible Preferred Stock to CDP pursuant to the terms
of the Stock Purchase Agreement entered into between the Company and CDP.

        (c)   The Company shall have entered into the Credit Facility and shall
have drawn on such facility to the extent necessary, as determined by the
Company, to fund the purchase of the Shares and the performance of the Company's
obligations under the Real Estate Purchase Agreement.

        (d)   The Company shall have reasonably determined that the purchase of
the Shares does not violate Minnesota Statutes Section 302A.551, as evidenced by
a certificate of the Company's Chief Financial Officer.

        (e)   No statute, rule, regulation, temporary restraining order,
preliminary or permanent injunction or other order enacted, entered,
promulgated, enforced or issued by any governmental entity or other legal
restraint or prohibition preventing, or rendering illegal, the consummation and
performance of this Agreement, or causing the Company to sustain any loss or
prospective loss of any liquor, beer, food or brewing license or permit, shall
be in effect; provided, however, that prior to asserting this condition, the
Company shall have used reasonable best efforts to prevent the entry of any such
injunction or other order, to have any such order or injunction lifted or
withdrawn, and to appeal as promptly as practicable any such injunction or other
order that may be entered.

        (f)    The Company and DHW shall have completed the purchase and sale of
the Troy Property pursuant to the terms and conditions of the Real Estate
Purchase Agreement.

        (g)   Each of the Ancillary Agreements has been executed and delivered
by the respective parties thereto.

The provisions of this Section 18 may not be waived without the express written
consent of the Company and DHW.

        18.    Conditions Precedent to Company's Obligation.    In addition to
the satisfaction of the conditions in Section 18, the obligation of the Company
to purchase the Shares is subject to the satisfaction or waiver on or prior to
the Closing Date of the following conditions:

        (a)    Delivery of Shares.    DHW has delivered the Shares to the Escrow
Agent free and clear of any security interests, claims, liens (including tax
liens), pledges, penalties, charges, encumbrances, buy-sell agreements,
rights-of-first refusal, or rights of others whatsoever, other than rights in
favor of the Company and CDP created by this Agreement.

        (b)    Representations and Warranties.    The representations and
warranties of DHW set forth in this Agreement shall be true and correct on the
date of this Agreement and at the Closing (except to the extent that such
representation and warranty speaks as of a particular date, in which case such
representation and warranty shall be true and correct as of that date). The
Company shall

7

--------------------------------------------------------------------------------






have received a certificate to such effect signed on behalf of DHW by Dunham and
Hey on behalf of DHW.

        (b)    Resignations of Directors.    Except as otherwise specified in
writing by the Company, the Company shall have received, effective as of the
Closing Date, the resignations of five incumbent directors of the Company who
were previously designated and elected by DHW.

        (c)    Performance of Covenants and Obligations.    DHW, Dunham and Hey
shall have performed or complied with, in all material respects, all obligations
and covenants required to be performed or complied with by them under this
Agreement at or prior to the Closing, and the Company shall have received a
certificate signed on behalf of DHW by an executive officer to such effect.

        19.    Conditions to Obligations of DHW.    In addition to the
satisfaction of the conditions in Section 18, the obligation of DHW to sell the
Shares subject to the satisfaction or waiver on or prior to the Closing Date of
the following conditions:

        (a)    Delivery of Purchase Price.    The Company shall have delivered
the Purchase Price as provided in Section 4.

        (b)    Representations and Warranties.    The representations and
warranties of the Company set forth in this Agreement shall be true and correct
on the date of this Agreement and at the Closing (except to the extent that such
representation and warranty speaks as of a particular date, in which case such
representation and warranty shall be true and correct as of that date). DHW
shall have received a certificate to such effect signed on behalf of the
Company.

        (c)    Performance of Covenants and Obligations.    The Company shall
have performed or complied with, in all material respect, all obligations and
covenants required to be performed or complied with by them under this Agreement
at or prior to the Closing, and DHW shall have received a certificate signed on
behalf of the Company by an executive officer to such effect.

        20.    Survival of Representations and Warranties.    The
representations, warranties and covenants of the Company, DHW, Dunham, Hey and
DCM contained in this Agreement shall survive the Closing Date.

        21.    Indemnification.    

        (a)    Indemnification of the Company.    DHW, DCM, Dunham and Hey
(collectively, "DHW Indemnifying Parties") agree to indemnify, defend and hold
the Company, its directors, officers, employees and agents, harmless from and
against any and all losses, claims, demands, suits, actions, damages, costs and
expenses (including, without limitation, reasonable attorneys' fees and
disbursements) of every kind, nature and description (collectively, "Losses")
based upon, arising out of or otherwise in respect of:

          (i)  breach of any warranty, agreement, covenant or representation
made in this Agreement by any of the DHW Indemnifying Parties or in any
statement, document, exhibit or certification furnished by DHW Indemnifying
Parties pursuant hereto;

         (ii)  any liabilities or obligations arising from a breach by any of
the DHW Indemnifying Parties of their obligations under the Ancillary
Agreements; and

        (iii)  the Company's payment or liability for payment of damages or
other amounts to CDP (including, but not limited to, break-up fees or expenses)
pursuant to the Stock Purchase Agreement as contemplated by Section 11 of this
Agreement.

8

--------------------------------------------------------------------------------







        (b)    Indemnification by Company.    The Company agrees to indemnify,
defend and hold DHW, its members, directors, officers, employees and agents,
harmless from and against any and all Losses based upon, arising out of or
otherwise in respect of:

          (i)  a breach of any warranty, agreement, covenant or representation
made in this Agreement by the Company or in any statement, document, exhibit or
certification furnished by the Company pursuant hereto; and

         (ii)  any liabilities or obligations arising from a breach by the
Company of its obligations to DHW or DCM under the Ancillary Agreements.

        (c)    Indemnification Procedure.    A party claiming the right to
indemnification pursuant to this Section 22 (the "Indemnified Party") shall
notify the other party (the "Indemnifying Party") in writing promptly after it
becomes aware of a Loss or claimed Loss, including the assertion of any
third-party claim ("Claim") upon which the Indemnified Party has a right to base
a claim for indemnification hereunder; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless and solely to the
extent the Indemnifying Party thereby is prejudiced. Upon receipt of such
notice, the Indemnifying Party shall be entitled to (i) participate at its own
expense in the defense or investigation of any such Claim, or (ii) assume the
defense thereof in which event the Indemnifying Party shall not be liable to the
Indemnified Party for legal or attorneys' fees thereafter incurred by the
Indemnified Party in defense of such Claim; provided, that if the Indemnified
Party may have any unindemnified liability arising out of such Claim, the
Indemnified Party shall have the right to approve the counsel selected by the
Indemnifying Party, which approval shall not be unreasonably withheld. If the
Indemnifying Party assumes the defense of any Claim, all costs of defense of
such Claim shall thereafter be borne by the Indemnifying Party and he shall have
the authority to compromise and settle such Claim, or to appeal any adverse
judgment or ruling with the costs of such appeal to be paid by the Indemnifying
Party; provided, however, if the Indemnified Party may have any unindemnified
liability arising out of such Claim, the Indemnifying Party shall have the
authority to compromise and settle each such Claim only with the written consent
of the Indemnified Party, which consent shall not be unreasonably withheld. The
Indemnified Party may continue to participate in the litigation of any Claim at
his expense after the Indemnifying Party assumes the defense of such Claim. In
the event the Indemnifying Party does not elect to assume the defense of a
third-party Claim within twenty (20) days after receipt of notice of the Claim
from the Indemnified Party, the Indemnified Party shall have authority to
compromise and settle such Claim at the expense of the Indemnifying Party, or to
appeal any adverse judgment or ruling with the costs to be paid by the
Indemnifying Party.

        22.    Additional Agreements.    

        (a)    Company Shareholder Approval; Proxy Statement.    The Company
shall take all action reasonably necessary in accordance with the Minnesota
Business Corporation Act and its Articles of Incorporation and Bylaws to
establish a record date for, duly call, give notice of, convene and hold a
meeting of its Shareholders (the "Shareholder Meeting") for the purpose of
voting on the approval of this Agreement and the transactions contemplated
hereby, as soon as reasonably practicable following clearance of the Company's
proxy statement by the SEC. The Company's Board of Directors shall recommend to
the Company Shareholders the approval of this Agreement and the transactions
contemplated hereby and include such recommendation in the Proxy Statement;
provided, that the Board of Directors may withdraw (or modify in a manner
adverse to DHW) its approval and recommendation of this Agreement (i) in
accordance with the provisions of Section 5.2 of the Stock Purchase Agreement or
(ii) other than in connection with the provisions of Section 5.2 of the Stock
Purchase Agreement, if the Board of Directors of the Company shall have
determined in good faith (based on the advice of the Company's outside

9

--------------------------------------------------------------------------------



counsel) that failure to take such action would reasonably be expected to result
in a breach of the fiduciary duties of the board of directors of the Company
under applicable law.

        (b)    Reasonable Best Efforts.    Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties hereto other than
CDP shall use its or his reasonable best efforts to take, or cause to be taken,
all reasonable actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things reasonably necessary,
proper, or advisable to consummate and make effective, in the most expeditious
manner practicable, the sale of the Shares pursuant to this Agreement, including
(i) the obtaining of all consents and the taking of all reasonable steps as may
be necessary to obtain consents, (ii) the obtaining of all necessary consents,
approvals or waivers from third parties, (iii) the defending of any lawsuits or
other legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby, and
(iv) the execution and delivery of any additional instruments necessary to carry
out the purposes of this Agreement; provided, however, that the obligations set
forth in this sentence shall not be deemed to have been breached as a result of
the Company taking any of the actions under Section 5.2 of the Stock Purchase
Agreement.

        (c)    Transfer Taxes.    DHW shall pay all taxes arising out of the
sale of the Shares to the Company, including, but not limited to stock transfer
and similar taxes and fees, arising out of or in connection with the
transactions contemplated by this Agreement. For avoidance of doubt, the Company
shall not be required to assume liability for or pay any income or gains tax of
DHW or its members as a result of any income or gains recognized by them.

        (d)    Board Observers.    Effective on the Closing of the transaction
contemplated by this Agreement, DHW may designate two representatives who shall
be invited to attend regularly scheduled Board meetings as observers, who may
include Donald A. Dunham, Jr., Charles J. Hey, Nancy Hughes, or other persons
approved by CDP. Such observers may be excluded from all or any portion of a
meeting where their presence could reasonably result in (i) the disclosure of
trade secrets or other confidential information to a competitor; or (ii) the
loss of the attorney-client privilege. All such observers shall enter into a
confidentiality agreement with the Company prior to exercising their observation
rights. Subject to the immediately preceding sentence, such observers shall be
entitled to receive all materials provided to Board members and shall be invited
to attend all Board training and education sessions.

        23.    Termination.    

        (a)    Termination By Mutual Consent.    This agreement may be
terminated by mutual written consent of DHW and the Company without liability on
the part of DHW or the Company.

        (b)    Termination by Either DHW or the Company.    This Agreement may
be terminated by either DHW or the Company if the conditions precedent to the
parties' obligations to consummate the transactions contemplated by this
Agreement as set forth in Section 18 of this Agreement have not been satisfied,
waived or performed; or the Closing shall not have occurred on or before
July 31, 2011, provided, however, that such date may be extended up to
December 31, 2011 by mutual agreement of the parties hereto (the "Outside
Date"); provided, however, that the right to terminate this agreement under this
Section 24(b) shall not be available to a party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of this transaction to occur on or before the Outside Date.

        (c)    Termination by the Company.    The Company may terminate this
Agreement if DHW breaches or fails to perform any of its material
representations, warranties, covenants or obligations contained in this
Agreement as a result of which a condition set forth in Section 19 is incapable
of being satisfied and, such breach (if curable) has not been cured within
30 days after notice to DHW or waived by the Company (provided that the Company
is not then in material

10

--------------------------------------------------------------------------------






breach of any representation, warranty or covenant contained in this agreement);
or if the Company or CDP shall have terminated the Stock Purchase Agreement
pursuant to Section 10 thereof.

        (d)    Termination By DHW.    DHW may terminate this Agreement if the
Company breaches or fails to perform any of its material representations,
warranties, covenants or obligations contained in this Agreement, as a result of
which a condition set forth in Section 20 is incapable of being satisfied and
such breach (if curable) has not been cured within 30 days after notice to the
Company or waived by DHW (provided that DHW is not then in material breach of
any representation, warranty, or covenant contained in this Agreement) or if the
Company or CDP shall have terminated the Stock Purchase Agreement pursuant to
Section 10 thereof.

        (e)    Effect of Termination.    In the event of termination of this
Agreement by either the Company or DHW as provided in this Section 23, this
Agreement shall forthwith become void and of no effect, without any liability on
the part of the Company or DHW, other than the indemnity obligations contained
in Section 21 which shall survive such termination, and except to the extent
that such termination results from a fraud or willful and intentional breach by
a party of any representation, warranty or covenant set forth in this Agreement.

        24.    Miscellaneous.    

        (a)    Amendment.    This Agreement may be amended by the parties at any
time before or after receipt of the Company's Shareholder Approval; provided,
however, that after the receipt of the Company's Shareholder Approval, there
shall be no amendment that by applicable law, requires further approval by the
Shareholders of the Company without the further approval of such Shareholders;
and provided, further, that after this Agreement is approved by the Company's
Shareholders, no such amendment or modification shall be made that materially
and adversely affects the Company, without the further approval of the Company's
Shareholders. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties.

        (b)    Extension; Waiver.    At any time prior to Closing, the parties
may extend the time for performance of any of the obligations or other acts of
the other parties or waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement or, subject to the last sentence of Section 18, waive compliance
with any of the Agreements or conditions contained in this Agreement (provided
that a waiver must be in writing and signed by the party against whom the waiver
is to be effective). Any agreement on the part of a party to any such extension
or waiver shall be valid only if set forth in an instrument signed on behalf of
such party. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights. No provision of this Agreement requiring any party to use reasonable
efforts or to act in good faith in any context shall be interpreted to require a
party, as a part of such party's duty to use reasonable efforts or to act in
good faith in the context in question, to waive any condition to the obligations
of such party hereunder or to refrain from exercising any right or power such
party may have hereunder.

        (c)    Expenses and Brokers.    Each party hereto shall bear and pay its
or his own costs and expenses in connection herewith (including, without
limitation, fees and expenses of any finders or brokers) in all events. DHW
represents and warrants that it has not negotiated in connection with the
transactions contemplated by this Agreement with any finder, broker or agent.
The Company represents and warrants that it has not negotiated in connection
with the transactions contemplated by this Agreement with any finder, broker or
agent.

11

--------------------------------------------------------------------------------



        (d)    Successors.    This Agreement shall be binding upon and inure to
the benefit of the respective successors, assigns, heirs or legal
representatives of the parties hereto. Notwithstanding the foregoing sentence,
this Agreement shall not be assigned by any party hereto without the prior
written consent of the other parties.

        (e)    Notices.    Any notice, request, instruction or other document to
be given hereunder or to any party shall be in writing delivered personally or
sent by registered or certified mail, postage prepaid, as follows:

If to the Company:

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, MN 55416

With a copy to:

Briggs and Morgan, P.A.
2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Avron L. Gordon

If to DHW:

DHW Leasing, L.L.C.
230 South Phillips Avenue, Suite 202
Sioux Falls, SD 57104

With a copy to:

John F. Archer
Hagen, Wilka & Archer, LLP
600 South Main Avenue, Suite 102
P.O. Box 964
Sioux Falls, SD 57104

If to Dunham and DCM:

Donald A. Dunham, Jr. and Dunham Capital Management
230 South Phillips Avenue, Suite 202
Sioux Falls, SD 57104-6321
Attention: Nancy J. Hughes, President and Chief Operating Officer

With a copy to:

John F. Archer
Hagen, Wilka & Archer, LLP
600 South Main Avenue, Suite 102
P.O. Box 964
Sioux Falls, SD 57104

If to Charles J. Hey:

Charles J. Hey
One South Pintail Place
Sioux Falls, SD 57105

12

--------------------------------------------------------------------------------



If to CDP:

Concept Development Partners LLC
5724 Calpine Drive
Malibu, California 90265

With a copy to:

CIC II LP
500 Crescent Court, Suite 250
Dallas, Texas 75201
Attention: Fouad Bashour

and

Fulbright and Jaworski LLP
1301 McKinney Street, Suite 5100
Houston, Texas 77010
Attention: Edward Rhyne

Any party may change its address for the purposes of this Section 25(e) by
giving notice of such change of address to the other party in the manner herein
provided for giving notice. Any notice or communication hereunder must be in
writing, and may be given by registered or certified mail, return receipt
requested, and, if given by registered or certified mail, shall be deemed to
have been given and received forty-eight (48) hours after the deposit in the
United States mail of a registered or certified letter, return receipt
requested, containing such notice, properly addressed, with postage prepaid; and
if given otherwise than by registered or certified mail, it shall be deemed to
have been given when delivered to and received by the party to whom it is
addressed at the time received.

        (f)    Captions.    The headings of the sections herein and of the
Appendices hereto are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions of this Agreement.

        (g)    Entire Agreement.    This Agreement, together with the Stock
Purchase Agreement and the Ancillary Agreements, constitutes the entire
understanding between the parties hereto with respect to the matters covered
herein. This Agreement may not be amended or modified, nor may any of its terms
be waived, except by written instruments signed by the parties hereto.

        (h)    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without regard
to its rules of conflict of laws. The parties do not intend that any dispute or
controversy under this Agreement be subject to arbitration or be arbitrated,
except to the extent provided in Section 8 hereof.

        (i)    Severability.    If any term or other provision of this Agreement
is invalid, illegal or unenforceable, all other provisions of this Agreement
shall remain in force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the maximum extent
possible.

        (j)    Specific Performance.    The parties hereto acknowledge that
irreparable damage would result if this Agreement were not specifically
enforced, and they therefore consent that the rights and obligations of the
parties under this Agreement may be enforced by a decree of specific

13

--------------------------------------------------------------------------------






performance issued by a court of competent jurisdiction. Such remedy shall,
however, not be exclusive and shall be in addition to any other remedies which
any party may have under this Agreement or otherwise.

        (k)    Trial by Jury.    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER
AGREEMENTS AND TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR REFERRED TO
HEREIN.

        (l)    Multiple Counterparts.    This Agreement may be executed in
separate counterparts by the parties hereto and all of such counterparts shall
be considered as one and the same instrument and all of such agreements shall be
deemed but one and the same agreement.

        (m)    Singular, Plural.    Whenever the singular form of any word is
used in this Agreement, the same shall include the plural form of such word,
whenever appropriate, and vice versa.

        (n)    Survival of Covenants.    Each of the covenants and agreements
contained herein to be performed after Closing shall survive the Closing of the
transactions contemplated by this Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as herein
provided as of the day and year first above written.

    DHW:
 
 
DHW LEASING, L.L.C.
 
 
By:
 
/s/ DONALD A. DUNHAM, JR.


--------------------------------------------------------------------------------

    Its:   Managing Member
 
 
BUYER:
 
 
GRANITE CITY FOOD & BREWERY LTD.
 
 
By:
 
/s/ JAMES G. GILBERTSON


--------------------------------------------------------------------------------

    Its:   Chief Financial Officer
 
 
DUNHAM CAPITAL MANAGEMENT, L.L.C.
 
 
By:
 
/s/ DONALD A. DUNHAM, JR.


--------------------------------------------------------------------------------

    Its:   Managing Member
 
 
/s/ DONALD A. DUNHAM, JR.


--------------------------------------------------------------------------------

Donald A. Dunham, Jr.
 
 
/s/ CHRISTINE DUNHAM


--------------------------------------------------------------------------------

Christine Dunham
 
 
/s/ CHARLES J. HEY


--------------------------------------------------------------------------------

Charles J. Hey
 
 
CONCEPT DEVELOPMENT PARTNERS LLC
 
 
By:
 
/s/ FOUAD BASHOUR


--------------------------------------------------------------------------------

    Its:   Manager


--------------------------------------------------------------------------------

[Signature page to Stock Repurchase Agreement dated February 8, 2011]

15

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2

